     Case 1:19-cv-00413-SOM-KJM Document 9 Filed 08/13/19 Page 1 of 4                                   PageID #: 116

HID 440 (Rev. 12109) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                            for the

                                                       District of Hawaii

                    Wicked Nevada, LLC
                                                               )
                                                               )
                             Plaintiff
                                                               )
                                V.                             )      Civil Action No. 1: 19-cv-00413-SOM-KJM
                   JOHN DOE dba YTS,                           )
                   et al.                                      )
                            Defendant
                                                               )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                         JOHN DOE dba YTS - Techmodo Limited
                                         85 GREAT PORTLAND STREET FIRST FLOOR
                                         LONDON
                                         UNITED KINGDOM WIW 7LT



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney,
whose name and address are: Kerry S. Culpepper
                                 75-170 Hualalai Road, Suite 8204
                                 Kailua Kana, HI 9640
                                 Tel: (808) 464-4047



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                            SUE BEITIA
                                                                        CLERK OF COURT


Date:     8/13/2019                                                      /s/ C Brost, Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
       Case 1:19-cv-00413-SOM-KJM Document 9 Filed 08/13/19 Page 2 of 4                                          PageID #: 117

AO 440 (Rev. 12109) Summons in a Ci vii Action (Page 2)

 Civil Action No. 1 :19-cv-00413-SOM-KJM

                                                        PROOF OF SERVICE
                       (This sec tion should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                   ~~~~~~~~~~~~~~~~~~-




                                                                                   on (date)                         ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ~~~~~~~~~~~~~~~~
                                                                , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                        ~~~~~~~~




           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                   on (date)                         ; or

           0 I returned the summons llllexecuted because                                                                           ; or

           0 Other (specify ):




           My fees are$                             for travel and $                 for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                          Server's address


 Additional information regarding attempted service, etc:
     Case 1:19-cv-00413-SOM-KJM Document 9 Filed 08/13/19 Page 3 of 4                                  PageID #: 118

HID 440 (Rev. 12/00) Summons in a Civil Action


                                      UNITED S TATES DISTRICT COURT
                                                            for the

                                                       District of Hawaii

                    Wicked Nevada, LLC, et al.
                                                               )
                                                               )
                             Plaintiff
                                                               )
                                 V.                            )      Civil Action No. 1: 19-cv-00413-SOM-KJM
                   JOHN DOE dba YTS,                           )
                   et al.                                      )
                            Defendant
                                                               )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                         JOHN DOE dba YTS
                                         Mr. Senthil Vijay Segaran
                                         2 7 OLD GLOUCESTER STREET
                                         LONDON ENGLAND WCIN 3AX



          A lawsuit has been filed against you.

         Within 2 1 days after service of this summons on you (not counting the day you received it)    or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Kerry S. Culpepper
                                  75-170 Hualalai Road, Suite 8204
                                  Kailua Kana, HI 9640
                                  Tel: (808) 464-4047



       If you fai l to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                         SUE BEITIA
                                                                        CLERK OF COURT


Date:     8/ 13/2019
                                                                                  Signature ofClerk or Dep uty Clerk
       Case 1:19-cv-00413-SOM-KJM Document 9 Filed 08/13/19 Page 4 of 4                                          PageID #: 119

AO 440 (Rev. 12109) Summons in a Ci vii Action (Page 2)

 Civil Action No. 1 :19-cv-00413-SOM-KJM

                                                        PROOF OF SERVICE
                       (This sec tion should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                   ~~~~~~~~~~~~~~~~~~-




                                                                                   on (date)                         ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ~~~~~~~~~~~~~~~~
                                                                , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or
                        ~~~~~~~~




           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                   on (date)                         ; or

           0 I returned the summons llllexecuted because                                                                           ; or

           0 Other (specify ):




           My fees are$                             for travel and $                 for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                          Server's address


 Additional information regarding attempted service, etc:
